DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 5 and 15: “the first rotor hub and the second rotor hub comprise substantially a same shape.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  
In Line 2, the recitation of, “a flat first surface” should say “[[a]] another flat first surface” to improve clarity.
In Line 2, the recitation of, “a curved second surface” should say “[[a]] another curved second surface” to improve clarity.
Appropriate correction is required.
Claim Interpretation(s)
Regarding Claims 8 and 18, the recitation of “about” in Line 2 is interpreted to include the degree of error associated with measurement of the particular quantity that includes a range of ± 8% or 5%, or 2% of a given value (see Para 33 of the specification).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowles et al (US 2017/0225771 A1) hereinafter referred to as Bowles in view of Fradenburgh (4,323,332).

    PNG
    media_image1.png
    418
    749
    media_image1.png
    Greyscale

Regarding Claim 1, Bowles discloses a rotor assembly (18, figure 1 also reproduced/annotated above) comprising:
a first rotor hub (36, 47, figure 1); and
a second rotor hub (39, figure 1) coupled to the first rotor hub via a shaft fairing(44, figure 1), the first rotor hub having a first surface (see annotated figure 1) coupled to the shaft fairing (see annotated figure 1) and a second surface (see annotated figure 1) opposite the first surface (see annotated figure 1). 
Bowles does not disclose the claimed shape of the first rotor hub, specifically, the first rotor hub having a flat first surface and a curved second surface opposite the flat first surface.
Fradenburgh relates to a helicopter rotor which is in the same field of endeavor as the claimed invention and teaches of a rotor hub shape having a flat first surface(bottom wall portion 26 is flat, see Col 2 Lines 51-52, and figure 5 also reproduced/annotated below) and a curved second surface (see second surface being curved, annotated figure 5) opposite the flat first surface (see annotated figure 5).

    PNG
    media_image2.png
    371
    517
    media_image2.png
    Greyscale


Regarding Claim 2, Bowles as modified by Fradenburgh teaches that the curved second surface and the flat first surface meet to form a rounded edge (see leading edge or trailing edge being rounded, annotated figure 5).
Regarding Claim 3, Bowles as modified by Fradenburgh teaches that the curved second surface of the first rotor hub is smooth and continuous from a leading edge to a trailing edge (although blades 18 partly cover the view of the leading and trailing edges of second surface, the second surface is nonetheless smooth and continuous from the respective edges, implicit from annotated figure 5), thereby maintaining air flow(recitation considered as functional language where the disclosure is capable of performing the recited functional language, see hub shape of annotated figure 5 similar to that of Applicant).
Regarding Claim 4, Bowles as modified by Fradenburgh teaches that the second rotor hub comprises a flat first surface opposite a curved second surface (see modification made in Claim 1 i.e. both first and second rotor hub shapes modified to that of the hub shape taught by Fradenburgh, where the second rotor hub would also have a flat first surface opposite a curved second surface as illustrated in annotated figure 5).   
Regarding Claim 5, Bowles as modified by Fradenburgh teaches that the first rotor hub and the second rotor hub comprise substantially a same shape (see first and second rotor hubs of Bowles: figure 1 having substantially the same hub shape, and both first and second rotor hubs modified with that of the hub shape taught by Fradenburgh: figure 5 would result in substantially the same shape of the first and second rotor hub).    
Regarding Claim 6, Bowles discloses that the first rotor hub is structured to position a plurality of rotor blades (34, figure 1).   
Regarding Claim 7, Bowles discloses that the second rotor hub is structured to position another plurality of rotor blades (38, figure 1).   
Regarding Claim 10, Bowles discloses that the shaft fairing is structured to comprise a rotor shaft (46, figure 1), the rotor shaft being operatively connected to at least one engine (see shaft 46 connected to engine 24, figure 1).        
Regarding Claim 11, Bowles discloses a rotary wing aircraft (10, figure 1) comprising:
at least one engine (24, figure 1); and
a rotor assembly (18, figure 1) coupled to the at least one engine (see figure 1), the rotor assembly comprising:
a first rotor hub (36, 47, figure 1); and
a second rotor hub (39, figure 1) coupled to the first rotor hub via a shaft fairing(44, figure 1), the first rotor hub having a first surface (see annotated figure 1) coupled to the shaft fairing (see annotated figure 1) and a second surface (see annotated figure 1) opposite the first surface (see annotated figure 1). 

Fradenburgh relates to a helicopter rotor which is in the same field of endeavor as the claimed invention and teaches of a rotor hub shape having a flat first surface(bottom wall portion 26 is flat, see Col 2 Lines 51-52, and figure 5) and a curved second surface (see second surface being curved, annotated figure 5) opposite the flat first surface (see annotated figure 5).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second rotor hub shapes of Bowles with the rotor hub shape taught by Fradenburgh, and thereby include the first rotor hub having a flat first surface and a curved second surface opposite the flat first surface. Doing so provides the benefit of having a streamlined aerodynamic hub shape that avoids aerodynamic downloads on the hub and blade roots at cruise angle of attack(see Fradenburgh, Col 8 Lines 54-56 & 62-66).
Regarding Claim 12, Bowles as modified by Fradenburgh teaches that the curved second surface and the flat first surface meet to form a rounded edge (see leading edge or trailing edge being rounded annotated figure 5).
Regarding Claim 13, Bowles as modified by Fradenburgh teaches that the curved second surface of the first rotor hub is smooth and continuous from a leading edge to a trailing edge (although blades 18 partly cover the view of the leading and trailing edges of second surface, the second surface is nonetheless smooth and continuous from the respective edges, implicit from annotated figure 5), thereby 
Regarding Claim 14, Bowles as modified by Fradenburgh teaches that the second rotor hub comprises a flat first surface opposite a curved second surface (see modification made in Claim 1 i.e. both first and second rotor hub shapes modified to that of the hub shape taught by Fradenburgh, where the second rotor hub would also have a flat first surface opposite a curved second surface as illustrated in annotated figure 5).   
Regarding Claim 15, Bowles as modified by Fradenburgh teaches that the first rotor hub and the second rotor hub comprise substantially a same shape (see first and second rotor hubs of Bowles: figure 1 having substantially the same hub shape, and both first and second rotor hubs modified with that of the hub shape taught by Fradenburgh: figure 5 would result in substantially the same shape of the first and second rotor hub).    
Regarding Claim 16, Bowles discloses that the first rotor hub is structured to position a plurality of rotor blades (34, figure 1).   
Regarding Claim 17, Bowles discloses that the second rotor hub is structured to position another plurality of rotor blades (38, figure 1). 
Regarding Claim 20, Bowles discloses that the shaft fairing is structured to comprise a rotor shaft (46, figure 1), the rotor shaft being operatively connected to the at least one engine (see shaft 46 connected to engine 24, figure 1).        


Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 8 and 18, Bowles as modified by Fradenburgh discloses/teaches that the first rotor hub comprises a hub radius (implicit), but fails to disclose or teach, the hub radius being about 0.05 to 0.25 times a value of a blade radius of one of the plurality of rotor blades. 
Applicant states having this particular range provides beneficial results in reducing hub drag (Para 30 Lines 7-12). Therefore, it is not known in, nor obvious from the prior art to construct a rotor assembly as claimed.
Regarding Claims 9 and 19, Bowles as modified by Fradenburgh discloses/teaches the first rotor hub comprises a hub diameter (implicit) and a hub thickness (implicit), but fails to disclose or teach the hub thickness being less than 35% of the hub diameter.
Applicant states having this predefined relationship provides beneficial results in reducing hub drag (Para 31). Therefore, it is not known in, nor obvious from the prior art to construct a rotor assembly as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 1990275 A1 relates to a helicopter rotor assembly including two domes (8 and 9) each having curved surfaces (see figure 2).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sabbir Hasan/Examiner, Art Unit 3745